Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 1 of 13 PageID: 1



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY                     ,Aecf ,vco
                                                                                        .lAN O3 2019
                                                                                    ATB:3o_            .     ·.• .
CLAUDE HUDSON ALBERT, Name and                       No.                               WILLIAM T. WALsu-.U
                                                           ~~~~~~~~~---+nERK                         n
Estate
                                                               COMPLAINT FOR:
                      Plaintiff,
                                                                       FRAUD
     vs.
                                                            VIOLATIONS OF FDCPA
SPECIALIZED LOAN SERVICING, LLC
                                                            UNJUST ENRICHMENT
                    Defendailt.
                                                           DECLARATORY JUDGMENT




         COMES NOW, Claude-Hudson: Albert, Private American National/Non "U.S. citizen", a

living breathing sentient Man, Sole Beneficiary and Agent of record without recourse/without

prejudice for Plaintiff, CLAUDE HUDSON ALBERT, or CLAUDE H. ALBERT, or any other

derivation of that Name and Estate. The undersigned in esse and sui juris and for the Name and

Estate proceeding to make the above captioned Complaint, and hereby shows cause:



                            JURISDICTIONAL STATEMENT
1.       This Court has subject matter jurisdiction over this action because it presents one or more

federal questions, 28 U.S.C. § 1331.

2.       Jurisdiction of this Court also arises under 28 U.S.C. § 1332(a) as there is diversity of

citizenship among the parties and the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interests and costs.



                                             1
                             PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 2 of 13 PageID: 2



3.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over the subject

matter of the claims asserted by the Plaintiff in the State ofNew Jersey in this action because

those claims are also related to the claims asserted by the Defendant that they form part of the

same case or controversy, and because those claims arise out of the same transactions or

occurrences as the action brought by the Plaintiff.

4.     Jurisdiction of this Court also arises under 15 U.S.C. § 1692 for Defendant's violations of

the Fair Debt Collection Practices Act (hereinafter "FDCPA").

5.     Therefore, Plaintiff wishes to invoke this Honorable Court's federal question jurisdiction

as Plaintiff is bringing claims directly under Federal Statutes and Constitutional provisions as

Plaintiffs state claims turn on a matter of Federal law.

6.     This Court has personal jurisdiction over the Defendant because the Defendant has

transacted business in this District and the State of New Jersey and because the Defendant has

committed acts herein detailed in this District and the State of New Jersey.

7.     At all times relevant to this action, Plaintiff has owned the Property located at 58

Shelburne Drive, Ewing, New Jersey 08638, also hereinafter referred to as the "Property''.

                                             VENUE

8.     Venue is proper in this District pursuant to 28 U.S.C. § 139l(b).

                                        THE PARTIES

                                         PLAINTIFF

9.     CLAUDE HUDSON ALBERT, Plaintiff, hereinafter also referred to as "Estate" is a

Name and Estate that owns the real property in Ewing, New Jersey which is subject to the

controversy. Plaintiff is a citizen of the State of New Jersey. The Plaintiff or the Estate and any

Beneficiaries thereof have suffered damages due to the actions of the Defendant which are
                                               2
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 3 of 13 PageID: 3



are detailed herein.

                                       THE DEFENDANT

10.    Defendant Specialized Loan Servicing LLC ("SLS"). Plaintiff is informed and believes

that SLS is a mortgage loan servicer, engaged in the administration of residential mortgage loans

in the United States. SLS was incorporated in the State of Delaware and has its principal place of

business in Highland Ranch, Colorado.

                                      INTRODUCTION

11.    This is an action brought by Plaintiffs for fraud, violations of 15 U.S.C. §1692 et seq., the

Fair Debt Collection Practices Act, unjust enrichment, and a request for Declaratory Judgment

and for compensatory, special, punitive, and general damages

12.    Plaintiff, Estate, disputes the title and ownership of the real property in question, which is

the subject of this action, in that the originating mortgage lender, and others alleged to claim

ownership of Plaintiffs Promissory Note and Mortgage, have unlawfully sold, assigned and/or

transferred the ownership and security interest in a Promissory Note and Mortgage related to

Plaintiffs property, and thus, do not have lawful ownership or a security interest in Plaintiffs

home which is further described in detail herein.

                                         BACKGROUND
13.    There is a document purporting to be an "Assignment of Mortgage", dated February 01,

2016 and filed in the Official Records of the Mercer County Recorder's Office on February 08,

2016 as instrument# 000000006742, Mortgage Electronic Registration Systems, Inc., grants,

assigns, and transfers to Specialized Loan Servicing LLC all beneficial interest under a Mortgage

dated October 22, 2009 and filed in the Official Records of the Mercer County Recorder's Office

on November 16, 2009 as instrument# 10409-120.

                                            3
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 4 of 13 PageID: 4



14.    Defendant filed a Complaint on May 2, 2016 in the Superior Court of New Jersey,

Chancery Division, Mercer County Case No. F-012470-16, to foreclose on the Property, alleging

that Defendant was the holder of the Note and the beneficiary under the Mortgage.

15.    An Entry of Default was entered on July 31, 2017.

16.    The Property is scheduled for sale on January 9, 2019.

                                 FIRST CAUSE OF ACTION

                                         FRAUD

17.    Plaintiff incorporates and re-alleges every allegation set forth in paragraphs 1 - 16.

18.    Plaintiff alleges that the Note and Mortgage, supplied and used by SLS to support the

claim of the right to foreclose under the Mortgage, were not signed by Plaintiff and contain

signatures of Plaintiff that were forged. Such forgery renders the Note and Mortgage void.

19.    Plaintiff alleges that SLS committed fraud and also violated N.J.S. 2C:21-lby the use of

forged documents transmitted to Plaintiff to prove their authority over the Note and Mortgage in

order to commence a foreclosure action against Plaintiff.

20.    Plaintiff was recently introduced to and engaged the services of forensic handwriting and

document examiner expert Curt Baggett. Mr. Baggett is a leading handwriting expert in the

United States, a skilled, authority in document examination and has been certified as an expert

witness in numerous federal and state cases.

21.    Mr. Baggett prepared a Handwriting Expert Report, attached hereto as EXHIBIT 1,

dated November 17, 2018, in which he declares under oath and the threat of perjury, that the

Fixed Rate Note and Mortgage provided by SLS were not signed by Plaintiff and are the product

of a forgery. The findings of Mr. Baggett are proof of Forgery and Fraud beyond any reasonable

doubt. The most compelling evidence in Mr. Baggett's reports are in Section 3 of the report.


                                                4
                           PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 5 of 13 PageID: 5



22.    Mr. Baggett, who has examined copies of the Fixed Rate Note and Mortgage submitted

by SLS , declares under oath and the threat of perjury that those documents were not signed by

Plaintiff and are the product of a forgery.

23.    With regards to Plaintiffs alleged signatures on the Fixed Rate Note and Mortgage, Mr.

Baggett states that he examined the signatures and initials on the Fixed Rate Note and Mortgage

against known signatures of Plaintiffand concluded:

               Based on a significant number of differences of identifiable handwriting
               characteristics among the questioned and known signatures, it is my professional
               expert opinion that a different person wrote the initials and name of Claude H.
               Albert on the questioned documents. Someone did indeed forge the signatures of
               Claude H. Albert on the "Q 1 and "Q2" documents. I have a duty to the Court to
               present the truth and evidence to the best of my ability.

       See EXHIBIT 1, Section 3, Detailed Report Basis for Opinion, Conclusion. Document

Ql is identified as the Fixed Rate Note and document Q2 is identified as the Mortgage.

24.    Mr. Baggett is fully prepared to testify in court with respect to his findings. Mr. Baggett

will be able to support the findings that are found in his report and will state under cross-

examination in any court, and to the highest degree of certainty, that the documents were not

signed by Plaintiff and were forged and fraudulently created by someone other than Plaintiff.

25.    Defendant SLS misrepresented to Plaintiff that the Note and Mortgage were copies of

those documents purportedly executed by Plaintiff. In fact, the signatures on those documents

was forged. A forged Note is void and cannot prove an essential element to show that Defendant

owned and controlled the underlying debt at the time the Complaint was filed and therefore

entitled to enforce the Note and foreclose.

26.    Further Defendant cannot use the assignment of a forged Mortgage as proof of ownership

as a forged Mortgage is a nullity and void on its face.



                                                  5
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 6 of 13 PageID: 6



29.    Plaintiff also alleges that Defendants, by the use of forged and void documents, are in

direct violation ofN.J.S. 2C:21-1.


               a. Forgery. A person is guilty of forgery if, with purpose to defraud or injure
               anyone, or with knowledge that he is facilitating a fraud or injury to be
               perpetrated by anyone, the actor:

               (1 )Alters or changes any writing of another without his authorization;

               (2)Makes, completes, executes, authenticates, issues or transfers any writing so
               that it purports to be the act of another who did not authorize that act or of a
               fictitious person, or to have been executed at a time or place or in a numbered
               sequence other than was in fact the case, or to be a copy of an original when no
               such original existed; or

               (3)Utters any writing which he knows to be forged in a manner specified in
               paragraph (1) or (2).

30.    Such use is also a violation of U.S. Code, Title 18 ,r 484:

               Whoever so places or connects together different parts of two or more notes, bills,
               or other genuine instruments issued under the authority of the United States, by
               any foreign government, or corporation, as to produce one instrument, with intent
               to defraud, shall be guilty of forgery in the same manner as if the parts so put
               together were falsely made or forged, and shall be fined under this title or
               imprisoned not more than 10 years, or both.

31.    The representation that the Note and Mortgage were copies of those documents

purportedly executed by Plaintiff was made for the purpose of convincing Plaintiff that

Defendant had the right to foreclose. Those documents, which Defendant claimed were copies

of the genuine or original Note and Mortgage, were intentionally and deliberately presented and

recorded with malicious intent to illegally take possession of the property of Plaintiff.

32.    Plaintiff relied on the misrepresentation and had a right to rely on the misrepresentation.

Plaintiff had no reason to believe (nor would it normally occur to any reasonable person) that

Defendant would use forged documents to support the foreclosure action.



                                            6
                            PLAINTIFF'S ORIGINAL COMPLAINT
  Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 7 of 13 PageID: 7



 33.     In addition to the fact that the Note was forged, after execution of the Note it was sold to

 the Federal Home Loan Mortgage Corporation ("Freddie Mac"). Plaintiffs loan was identified

 multiple classes of the Freddie Mac Multiclass Certificates, Series 3597 Trust (hereinafter

 "FHLMC REMIC SERIES 3597 Trust"). The loan is being serviced by Defendant.

· 34.    This is explained in the Affidavit of Joseph R. Esquivel Jr. EXHIBIT 2, excerpt below:

                 11.    My research through professional services and the viewing of actual
                 business records and Corporate/Trust Documents, determined that an interest in the
                 Claude H. Albert Mortgage Loan Instrument was sold sometime shortly after
                 October 22, 2009 to multiple classes of the Freddie Mac Multiclass Certificates,
                 Series 3597.

                 Exhibit 1 at paragraph 11.

 35.     Defendant made the representation that it was the holder of the Note for the purpose of

 inducing Plaintiff to refrain from acting in reliance upon the representations. Defendant knew

 that the representation was false as Defendant is the servicer of the loan for the FHLMC REMIC

 SERIES 3597 Trust. The representation was made for the purpose of defrauding the Plaintiff out

 of the property. Plaintiff relied on the misrepresentation that Defendant had the right to foreclose.

 36.     As a result of reliance on Defendant Plaintiff has suffered the imminent loss of the

 property. The amount of damages cannot be ascertained with certainty at this time but exceed

 $75,000.00.

                                  SECOND CAUSE OF ACTION

        VIOLATIONS OF 15 U.S.C. §1692 et seq., the Fair Debt Collection Practices Act

3 7.     Plaintiff incorporates and re-alleges every allegation set forth in paragraphs 1 - 36.

38.      SLS has alleged that Plaintiff is obligated to pay this debt to it.

39.      Defendant has violated various provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq., ("FDCPA) as follows:


                                                    7
                              PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 8 of 13 PageID: 8



40.    Defendant is a debt collector as defined in 15 U.S.C. §1692a (6).

       (6) The term "debt collector" means any person who ... regularly collects or attempts to
       collect, directly or indirectly, debt owed or due or asserted to be owed or due another ...

41.    In addition to the use of forged documents, Defendant filed the Complaint with the

knowledge that the FHLMC REMIC SERIES 3597 Trust was the holder of the Note and that it

was sold to the trust shortly after execution of the Note on October 22, 2009. Defendant knew,

or should have known, that FHLMC REMIC SERIES 3597 Trust was the holder of the Note as

Defendant was the servicer of the Note.

42.    Defendant filed a Complaint on May 2, 2016, alleging that it was the holder of the Note.

The purported Assignment of Mortgage to Defendant occurred on February 1, 2016. The

Complaint alleges a date of default of August 1, 2014, well before Defendant was purportedly

assigned the Mortgage.

43.    By these actions, Defendant violated 15 U.S.C. § 1692e (2)(A) by misstating the amount

or legal status of any debt. By these actions Defendant also violated 15 U.S.C. § 1692e (10) by

using deceptive means in an attempt to collect a debt which was not owed to Defendant.

4 7.   Defendant has been harmed by these actions in that the Complaint was accepted, a

default judgment was entered, and the Property is set to be sold.

48.    As a direct and proximate result of Defendant's violations, Plaintiff incurred and

continues to incur damages in an amount not yet ascertained, including, without limitation,

statutory damages.

                                 THIRD CAUSE OF ACTION

                                   .UNJUST ENRICHMENT


49.    Plaintiff incorporates and re-alleges every allegation set forth in paragraphs 1-48.

                                           8
                           PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 9 of 13 PageID: 9



50.    Plaintiff has conferred upon Defendant an economic benefit in the nature of mortgage

payments.

51.    Defendant's economic benefit is a direct result of its fraudulent use of forged and void

documents to induce Plaintiff to believe that it had the right to receive such payments.

52.    It would be inequitable for Defendant to be permitted to retain any of the unlawful

proceeds resulting from its fraudulent, illegal and inequitable conduct.

53.    Plaintiff is accordingly entitled to equitable relief including restitution and/or

disgorgement of all revenues, earnings, profits, compensation and benefits which may have been

obtained by Defendant as a result of such conduct

                                 DECLARATORY JUDGMENT

54.    Plaintiff incorporates and re-alleges every allegation set forth in paragraphs 1- 53.

55.    Plaintiff has proved beyond any reasonable doubt that Defendant has acted wrongfully

prior and leading up to the imminent judgment against Plaintiffs property, contrary to the

conditions precedent of the terms of the subject Mortgage, New Jersey Code, the FDCPA, and

other Federal laws. Therefore, Plaintiff requests Declaratory Judgment pursuant to 28 U.S.C. §§

2201 and 2202.

56.    Defendant has exploited and abused its alleged authority to demand a judgment against

Plaintiffs property in fact and deed, using the so-called proposed "sale" as a tool and instrument

of fraud. Under these circumstances this Honorable Court should give no credence whatsoever

to the proposed judgment against Plaintiffs property, the result of a carefully designed fraud and

conclusively powerless to stand the scrutiny to be effective at no time.

57.    Declaratory Relief is necessary and appropriate at this time because without judicial

resolution all Parties herein will remain unclear and in dispute as to their respective rights,


                                            9
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 10 of 13 PageID: 10



interests, and obligations. Furthermore, whether the ''Mortgage " factually or legally amounted

to assign anything whatsoever, and further whether it exists as a "Cloud" on Plaintiffs Land

Record/Real Property and hence should be removed.

58.    Plaintiffs "Property" is at risk of being further influenced, impacted, affected and/or

wrongfully resold, transferred and/or assigned by and through Defendant named herein, any of

its Agents or other individuals or Entities claiming, but factually and legally not qualifying held

to, or determined as "Bona Fide Purchases", individuals and/or Entities.

59.    On personal knowledge, Plaintiff will suffer irreparable harm in absence of the requested

relief because Plaintiff is threatened with the sale of the Property by not having had a marketable

legal Title returnable to the status quo when it was let to Defendant. The original status quo was

and is unique and valuable, the loss of which cannot be fully compensated by money damages.

60.    Plaintiff herein further alleges, that an actual controversy has arisen, and now exists and

remains unresolved between Plaintiff and Defendant and any of its Agents as well as other

individuals claiming, but factually and legally could not qualify, held to, or determined as "Bona

Fide Purchasers", and other such claiming "BFPs", individuals and/or business entities

concerning the legal effect and true nature of the "Assignment of Mortgage" as being a "Cloud"

on Plaintiff's Land Record/Real Estate Property, all of whom are relying on the validity and

legality of subject "Assignment of Mortgage."

61.    As such legally and equitably the Assignment of Mortgage referenced above should be

Cancelled and Expunged from Plaintiffs Land Record/Real Property Title.

                                 DEMAND FORJURY TRIAL

       Plaintiff demands a trial by jury of all claims so triable as a matter or right and law




                                           10
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 11 of 13 PageID: 11



                                       VERIFICATION

 The Plaintiff has read the COMPLAINT and knows the contents thereof to be true; and the

 same is true of Plaintiffs own knowledge, except to the matters which are therein stated on

 our information and belief and as to those matters, Plaintiff believes them to be true. The

 foregoing is true, correct, complete and not misleading.



 Sealed by the voluntary act ofmy own hand(s) on this third day of January month, in the Year

 of our Lord, two thousand and nineteen.



                                                      Claude-Hudson: Albert

Either known to me or having proper identification, Affiant personally came before me and

having been duly sworn did state and affirm the above statements.

On this the 3rd day of January 2019.


                                                   NICHOLAS JLEARY
                                                    NOTARY PUBLIC
                                                 STATE OF NEW JERSEY
                                           MY COMMISSION EXPIRES JULY 29, 2020
NO'fARyt7

                                                                                                     >
State of New Jersey                                                      SEAL:
County of Mercer
                                                                                               ,-1




                                           12
                            PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 12 of 13 PageID: 12



                                     PRAYER

WHEREFORE, for all the foregoing reasons, Plaintiff requests this Honorable Court:

A) For Declaratory Relief by way of a Judicial Determination as follows:

That the recordation of the Assignment of the Mortgage is void and therefore a "Cloud" on

Plaintiffs Land Record/Real Property Title;

B) For an Order, Decree and or Judgment thereby "Canceling" and "Expunging" the recordation

of the Assignment of the Mortgage from Plaintiffs Land Record/Real Property Title held,

maintained and currently on record with the Mercer County New Jersey Recorder's Office;

Recorder's Office;

C) For an Order, Decree and or Judgment thereby granting Plaintiff damages in the amount of

Ten Million Dollars ($10,000,000) as general, special, statutory and punitive damages due and

requested in the First through Third Causes of Action

Respectfully presented by Plaintiff the 3rd day of January 2019.



                                         ~
                                Byd: H ~ ' . : : : ) d . . .
                             Clau e- u son:        ert, m esse an sm Juns
                      Pre-March 9th, 1933 Private American National/Non "U.S citizen
                                    Private Citizen of New Jersey state
               Agent of record without recourse/without prejudice for "CLAUDE H. ALBERT"
                   Sole Beneficiary of the Name and Estate "CLAUDE H. ALBERT"


Phone: 609 865 2633
Email: Cosmohudson007@gmail.com




                                               11
                           PLAINTIFF'S ORIGINAL COMPLAINT
Case 3:19-cv-00074-FLW-DEA Document 1 Filed 01/03/19 Page 13 of 13 PageID: 13




                                    SERVICE LIST

By Process of Service SUMMONS:

SPECIALIZED LOAN SERVICING, LLC
c/o CAPITOL SERVICES, INC.
165 S. State Street. Ste B
Dover, DE 14901



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing COMPLAINT was

   furnished by process of service of SUMMONS to the above listed person on the SERVICE

   LIST, this 3rd day of January 2019.




                                               Claude-Hudson: Albert




                                         13
                          PLAINTIFF'S ORIGINAL COMPLAINT
